Case: 14-40351      Document: 00512900534         Page: 1    Date Filed: 01/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40351
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CARLOS GONZALEZ-AGUIRRE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-168-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Carlos Gonzalez-Aguirre (Gonzalez) appeals the 20-month sentence he
received upon revocation of his supervised release. For the first time on appeal,
he contends that his sentence was procedurally and substantively
unreasonable. We review these newly raised arguments for plain error only.
See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).                             To
establish plain error, Gonzalez must show a forfeited error that is clear or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40351     Document: 00512900534     Page: 2   Date Filed: 01/13/2015


                                  No. 14-40351

obvious and that affects his substantial rights. See Puckett v. United States,
556 U.S. 129, 135 (2009). If he makes such a showing, this court has the
discretion to correct the error but will do so only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. See Puckett,
556 U.S. at 135.
      Gonzalez complains that the district court did not adequately explain the
reasons for its sentence, specifically failing to explain its rejection of his
mitigation argument and to consider the 18 U.S.C. § 3553(a) factors. He
further contends that the district court unreasonably imposed his revocation
sentence consecutively to the sentence he received in his new illegal reentry
case. He fails to show any reversible plain error. See Puckett, 556 U.S. at 135.
      Because the revocation sentence fell within the advisory guidelines
range, little additional explanation was required. See United States v. Mares,
402 F.3d 511, 519 (5th Cir. 2005). The district court listened to and specifically
rejected as incredible Gonzalez’s argument in mitigation; it also referenced his
lengthy criminal history, including his multiple illegal reentries. Its comments
at sentencing indicate that it implicitly considered the permissible § 3553(a)
factors. See Whitelaw, 580 F.3d at 262-65. Moreover, even if error is assumed,
Gonzalez cannot show that his substantial rights were affected or that any
error seriously affected the public reputation of the proceedings as nothing in
the record suggests that a more thorough explanation would have resulted in
a lesser sentence. See id. at 264-65.
      Additionally, Gonzalez has not shown that the consecutive nature of his
sentence renders it substantively unreasonable. The district court had the
discretion to run his sentences consecutively. See id. at 260-61. Because the
revocation sentence both fell within the advisory range and was consistent
with the Guidelines’ policy regarding consecutive sentences, it is entitled to a



                                        2
    Case: 14-40351   Document: 00512900534     Page: 3   Date Filed: 01/13/2015


                                No. 14-40351

presumption of reasonableness. See U.S.S.G. § 7B1.4(a) and (b)(1), 7B1.3; see
also United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006). Gonzalez’s
argument that a consecutive revocation sentence amounts to “an egregious
punishment” fails to rebut the presumption of reasonableness attached to his
sentence. United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      AFFIRMED.




                                      3